               Case 3:19-cr-00116-RS Document 165 Filed 01/22/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 YOOSUN KOH (NYBN 5245220)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7034
 7        FAX: (415) 436-7234
          Yoosun.Koh@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                          )   NO. CR 19-116 RS
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   JANUARY 5, 2021 TO FEBRUARY 9, 2021
15      v.                                            )   AND ORDER
                                                      )
16 JOHNNY EARL HENDERSON,                             )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between Yoosun Koh, counsel for the United States, and Michael J.
20 Shepard, counsel for the defendant, Johnny Earl Henderson, that time be excluded under the Speedy

21 Trial Act from January 5, 2021 through February 9, 2021.

22           At the status conference held on January 5, 2021 the government and counsel for the defendant
23 agreed that time be excluded under the Speedy Trial Act so that counsel can continue to prepare,

24 including by meeting and conferring to attempt to reach a resolution in this case. For this reason and as

25 further stated on the record at the status conference, the parties stipulate and agree that excluding time

26 until February 9, 2021, 2021 will allow for the effective preparation of counsel. See 18 U.S.C.

27 § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

28 the time from January 5, 2021 through February 9, 2021 from computation under the Speedy Trial Act

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-116 RS                                                                      v. 7/10/2018
              Case 3:19-cr-00116-RS Document 165 Filed 01/22/21 Page 2 of 3




 1 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),

 2 (B)(iv).

 3          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 4 counsel for the defendant to file this stipulation and proposed order.

 5

 6          IT IS SO STIPULATED.

 7 DATED: January 22, 2021                                 /s/                                     _
                                                         YOOSUN KOH
 8                                                       Assistant United States Attorney
 9
     DATED: January 22, 2021                               /s/                                 _
10                                                       MICHAEL J. SHEPARD
                                                         Counsel for Defendant Johnny Henderson
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-116 RS                                                                    v. 7/10/2018
              Case 3:19-cr-00116-RS Document 165 Filed 01/22/21 Page 3 of 3




 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on January 5, 2021 and for good cause shown, the Court finds that failing to exclude the time

 4 from January 5, 2021 through February 9, 2021 would unreasonably deny defense counsel and the

 5 defendant the reasonable time necessary for effective preparation, taking into account the exercise of

 6 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

 7 excluding the time from January 5, 2021 through February 9, 2021 from computation under the Speedy

 8 Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and

 9 with the consent of the parties, IT IS HEREBY ORDERED that the time from January 5, 2021 through

10 February 9, 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

11 3161(h)(7)(A), (B)(iv).

12          IT IS SO ORDERED.
13
           January 22, 2021
14 DATED: ___________________                                     ______________________ _____
                                                                  HON. RICHARD SEEBORG
15                                                                United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-116 RS                                                                      v. 7/10/2018
